Citation Nr: 1014648	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-33 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1963 to 
October 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, in pertinent part, continued the Veteran's 
non-compensable rating for left ear hearing loss.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in November 2009.  A transcript 
of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his November 2009 hearing, the Veteran testified that 
he experiences intermittent excruciating pain in his service 
connected left ear, and that he did not mention this to the 
examiner during his last VA examination.  Further, he 
testified that the pain is way down in the ear and that the 
pain occurs at least once a month.

The Board remanded the case so that a new medical examination 
could be scheduled to determine whether the Veteran's hearing 
loss disability manifests separate and distinct 
symptomatology.  The Remand Order instructed the RO to 
schedule the Veteran for "VA examination(s) for the purpose 
of determining the current severity of his service-connected 
left ear hearing loss disability, and the nature and etiology 
of his claimed left ear pain."  The Remand Order requested 
an opinion as to whether it is at least as likely as not that 
any separate left ear disability was caused or aggravated by 
the Veteran's service-connected left ear hearing loss 
disability or otherwise related to service.   

The RO scheduled the Veteran for a February 3, 2010 
audiogram.  The audiologist,   noting that the RO requested 
an opinion with respect to ear pain, wrote "[a]n audiologist 
cannot render an opinion that is based upon a medical 
complaint - that issue must be addressed by an ENT physician.  
C&P should schedule ENT evaluation for claim of ear pain."

A February 19, 2010 deferred rating decision contains the 
following statement:  "Please note that VAMC Nashville C&P 
(audio) examination on February 3, 2010, noted that [the 
Veteran] complained about ear pain.  The Regional Office of 
Jurisdiction should schedule an appropriate examination."

The RO failed to schedule an ENT examination despite clear 
indications that one is necessary in order to develop the 
Veteran's claim.

The Board is obligated by law to ensure that the RO complies 
with its directives. Compliance by the RO is neither optional 
nor discretionary.  Where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case 
will be mandated.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an ENT 
examination for the purpose of determining 
the current severity of his service-
connected left ear hearing loss 
disability, and the nature and etiology of 
his claimed left ear pain.  As to any left 
ear disability identified that is separate 
and distinct from the service connected 
hearing loss disability, provide an 
opinion as to whether it is at least as 
likely as not caused or aggravated by the 
Veteran's service-connected left ear 
hearing loss disability or otherwise 
related to service.

A complete rationale must be provided for 
all opinions.  The claim folder must be 
made available to the examiner(s) for 
review in conjunction with the 
examination(s).

2. Thereafter, any additional development 
needed should be accomplished and the 
claim should then be readjudicated.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations, including 38 C.F.R. § 
3.383(a)(3) (which provides for special 
consideration for disabilities affecting 
paired organs), not previously provided, 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


